 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

UNITED STATES DISTRICT COURT W. D. OF WASHINGTON AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff, Case No. CR18-5579RBL-3l

V- DETENTION ORDER

RAMON PUENTES,
Defendant.

 

THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. §3142, finds that no condition or combination of
conditions which defendant can meet will reasonably assure the appearance of the defendant as required and/or the safety of any other
person and the community.

This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense is a crime of
violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and characteristics of the person
including those set forth in 18 U.S.C. § 3142(g)(3)(A)(B); and 4) the nature and seriousness of the danger release would impose to any
person or the community.

c Findings of Fact/ Statement of Reasons for Detention

Presumptive Reasons/Unrebutted:

( ) Conviction of a Federal offense involving a crime of violence. 18 U.S.C.§3142(f)(A)

( ) Potential maximum sentence of life imprisonment or death. 18 U.S.C.§3142(f)(B)

(X) Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.S.C.§801 et seq.), the
Controlled Substances Import and Export Act (21 U.S.C.§951 et seq.) Or the Maritime Drug Law Enforcement Act (46
U.S.C. App. 1901 et seq.)

Safety Reasons:

(X) Court deems the defendant a community risk due to circumstances surrounding the instant offense.
( ) Defendant was on bond on other charges at time of alleged occurrences herein.

( ) Defendant has allegedly used more than one identification of another.

( ) History of failure to comply with Court orders and terms of supervision.

Flight Risk/Appearance Reasons:
(X) Defendant’s native country is Mexico.

( ) Failures to appear for past court proceedings and failure to respond to trial subpoena in this matter.
` ( ) Past conviction for escape.

Order of Detention (without prejudice to review)

> The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

> The defendant shall be afforded reasonable opportunity for private consultation with counsel.

> The defendant shall on order of a court of the United States or on request of an attorney for the Government, be delivered to

a United States marshal for the purpose of an appearance in connection with a court proceeding.
January 16, 2019.

V/A//£z:§

j. Richard Cre'atura
United States Magistrate Judge

DETENTION ORDER
Page - 1

 

